         Case 7:19-cv-06838-PMH Document 18 Filed 10/21/19 Page 1 of 2




                                                                             Robert S. Rosborough IV
                                                                                             Partner
                                                                                  518.487.7608 phone
                                                                              rrosborough@woh.com

                                                    October 21, 2019

VIA ECF

Hon. Vincent L. Briccetti
United States District Judge
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

       Re:     TAL Properties of Pomona, LLC v. Village of Pomona, Case No. 1:19-cv-06838
               (VB)

Dear Judge Briccetti:

        My firm was retained to appear on behalf of Plaintiffs TAL Properties of Pomona, LLC
and Avrohom Manes in this action in August 2019, after the complaint had been filed by prior
counsel. In bringing myself up to speed on the case, I incorrectly calendared the 90-day deadline
for service of the summons and complaint as October 28, 2019, which I ran from this Court’s
order concerning prior counsel’s motion to withdraw, rather than from filing of the complaint on
July 23, 2019.

        When I began to prepare the complaint for service today, I also realized for the first time
that prior counsel had not previously requested that the Clerk’s office issue summonses for each
of the defendants in this action. Immediately upon realizing this, I completed and filed the
requests this morning, but the summonses understandably have not yet been issued. To allow
me to complete service of the summons and complaint, without prejudice to my client, I
respectfully request that the Court extend the deadline for service pursuant to Fed R. Civ. P.
4(m) by 30 days, to allow service on or before November 20, 2019.

       Good cause exists for this request because for the last month and a half, I have been
dealing with a family emergency that has taken my focus off of my work. On September 10,
2019, my brother was hospitalized in the intensive care unit with a life-threatening condition.
He was eventually released from the ICU last week, but remains hospitalized at this time. As a
         Case 7:19-cv-06838-PMH Document 18 Filed 10/21/19 Page 2 of 2
October 21, 2019
Page -2-

result, I have not been able to devote sufficient attention to this matter to be able to discover
earlier my initial mistake in incorrectly calendaring the deadline and prior counsel’s failure to
request the issuance of summonses for the defendants.

       This is the first and only request for extension of the Rule 4(m) deadline. Thank you for
your consideration.


                                                    Respectfully submitted,



                                                    Robert S. Rosborough IV
